Citation Nr: 0304098	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for hypothyroidism on a 
secondary basis.

2.	Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for chronic joint pain on a 
secondary basis.

3.	Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for hypertension on a 
secondary basis.

4.	Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for loss of reflexes on a 
secondary basis.

(The issue of entitlement to service connection for 
depression on a secondary basis will be the subject of a 
subsequent Board decision.)




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board.  In an October 25, 
2000 decision, the Board denied the veteran's appeal.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a June 2001 Order, the Court vacated the 
Board's October 25, 2000 decision and remanded the matter to 
the Board for further action in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The Board then 
remanded the case to the RO in August 2002.

A review of the record shows that in a statement of the case 
issued in May 1997, the RO appropriately considered the claim 
for service connection for depression secondary to service-
connected disability on a de novo basis, and the remaining 
claims on the basis of whether new and material evidence had 
been received to reopen the claims.  The Board points out, 
however, that in the supplemental statements of the case 
issued in December 1998, April 2000, and October 2002, the RO 
considered all claims on a de novo basis.  For the reasons 
which will be explained in the following decision, the Board 
believes that the issues are properly characterized as set 
forth on the preceding page. 

The Board is undertaking additional development of the issue 
of entitlement to service connection for depression on a 
secondary basis pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.	Service connection has been established for total 
abdominal hysterectomy with bilateral salpingo-
oophorectomy, evaluated as 50 percent disabling.

2.	By decision in August 1995, the RO denied service 
connection for chronic pain in the pelvic, hip and legs, 
loss of equilibrium and reflex problems, high blood 
pressure and hypothyroidism; the veteran did not file a 
notice of disagreement to initiate an appeal from the 
August 1995 rating decision. 

3.	The evidence added to the record since the August 1995 
rating decision is cumulative and does not bear directly 
and substantially upon the subject matter of whether the 
veteran currently has hypothyroidism, chronic joint pain, 
hypertension or loss of reflexes that is related to her 
service-connected hysterectomy and, when considered alone 
or together with all of the evidence, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.
      

CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied entitlement 
to chronic pain in the pelvic, hip and legs, loss of 
equilibrium and reflex problems, and high blood pressure and 
hypothyroidism is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received since the RO denied service 
connection for hypothyroidism in August 1995is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

2.	The evidence received since the RO denied service 
connection for chronic joint 
pain in August 1995, is not new and material, and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.	The evidence received since the RO denied service 
connection for hypertension 
in August 1995, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

4.	The evidence received since the RO denied service 
connection for loss of 
reflexes in August 1995, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
reopen her service connection claims.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a August 2002 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation as to all issues except for the depression issue 
(which will be the subject of Board development as set forth 
in the introduction to this decision).  The record in this 
case includes service medical records, VA medical records, VA 
examination reports, Social Security records, private medical 
records, and lay witness statements.  The record shows that 
the veteran has been afforded VA examinations with opinions 
in connection with her claims, and the Board finds the 
examinations to be adequate.  Accordingly, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

New and Material Evidence

In an August 1995 rating decision, the veteran's claims for 
service connection for chronic pain in the pelvic, hips and 
legs, loss of equilibrium and reflex problems, high blood 
pressure, and hypothyroidism as secondary to her service-
connected total abdominal hysterectomy with bilateral 
salpingo-oophorectomy were denied.  A written statement was 
received by the RO in July 1996.  However, in this statement 
the veteran requested a review of her claims by the RO and 
did not express any desire to appeal the RO's August 1995 
determination to the Board.  The Board finds that the August 
1995 statement did not constitute a notice of disagreement.  
See 38 C.F.R. § 20.201.  The August 1995 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c). 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Although not articulated by the RO, it appears from the 
December 1998, April 2000, and October 2002 supplemental 
statements of the case that the RO in fact found that the 
claims have been reopened.  The RO then discussed the merits 
of the evidence and found that service connection was not 
warranted for each claim.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claims, the Board is not bound by those 
determinations and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Analysis

Turning to the record, the Board notes that at the time of 
the August 1995 rating decision, there were no medical 
findings establishing any relationship between her service-
connected total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and her hypothyroidism, chronic joint 
pain, hypertension, and loss of reflexes disabilities.  
Service medical records were negative for pertinent 
complaints or findings of hypothyroidism, chronic joint pain, 
hypertension, or loss of reflexes.  In a report of medical 
history in April 1969, in conjunction with the separation 
examination, the veteran denied high blood pressure or bone 
or joint deformity.  No pertinent abnormality was reported on 
the separation examination in April 1969.  

A June 1980 VA clinical note indicated that the veteran 
complained of bilateral lower extremity pain.  The assessment 
was probable diabetic neuropathy.  A September 1980 VA 
neurological report demonstrated that the veteran had 
diabetes mellitus with neuropathy in both legs.  A February 
1981 VA psychiatric and neurological examination indicated 
that the veteran was diagnosed with diabetes mellitus in the 
previous year and had complaints referable to neuropathy.  
Examination revealed hyporeflexion in the lower extremities.  
It was stated that she had confirmed diabetes as well as 
peripheral neuropathy.  A February 1981 VA general 
examination revealed that serial blood pressure readings were 
100/68, 110/78 and 108/80.  The veteran reported having some 
aches and pains and stiffness of different joints for the 
previous six or seven months.  No pertinent diagnosis was 
given.

A March 1981 private medical record showed that the veteran 
was seen for testing to rule out diabetic neuropathy.  It was 
noted that the veteran would not permit completion of the 
test, but a clinical examination suggested neuropathy.

A July 1983 VA treatment record indicated that the veteran's 
blood pressure was 130/90.  Over ten years later, a December 
1993 VA treatment records revealed that the veteran's blood 
pressure was 150/96.  The veteran was afforded a treadmill 
test in January 1994.  The diagnosis included hypertension.  
It was noted in a February 1995 VA clinical report that the 
veteran had a history of hypothyroidism and hypertension.  

Based on the evidence summarized above, the RO denied service 
connection in the August 1995 rating decision.  This decision 
was essentially based on findings that there was no evidence 
of a medical relationship between her service-connected total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
and her hypothyroidism, chronic joint pain, high blood 
pressure, and loss of reflexes disabilities.

After reviewing the record, the Board is unable to find that 
the evidence received since the August 1995 rating decision 
is new and material.  VA medical records, private medical 
records dated June 1997 and September 2001, and Social 
Security records, have been received following the August 
1995 rating decision, but none of these items of evidence 
adds anything new to the record.  While these records 
continue to demonstrate that the veteran currently suffers 
from these disabilities following service, none of these 
records relate her hypothyroidism, chronic joint pain, 
hypertension, and loss of reflexes disabilities to service or 
suggest that these disabilities are proximately due to or the 
result of a service-connected disease or injury.  To the 
extent that the statements from the veteran's niece and a 
friend of the veteran may tend to suggest a link to service 
or to her service-connected hysterectomy, these statements 
are not competent evidence.  Questions of medical etiology 
must be addressed by trained medical professionals.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The record also includes a VA neurological examination in May 
1998, a VA examination in May 1998, a VA examination for 
hypertension in May 1998, a VA orthopedic examination in May 
1998, and a VA gynecological examination in June 1998.  
However, these examination also fail to relate her current 
hypothyroidism, chronic joint pain, hypertension, and loss of 
reflexes to service or demonstrate that these disabilities 
are proximately due to or the result of a service-connected 
disease or injury.  In fact, the May 1998 VA orthopedic 
examiner commented that the veteran's problems with 
endometriosis and subsequent surgical intervention had 
absolutely no relationship to her current complaints of joint 
pains.  Further, the June 1998 VA gynecological examiner 
noted that after reviewing the claims folder, he did not 
believe that the veteran's disabilities could be ascribed to 
her hysterectomy.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

The Board also recognizes the veteran's argument made in her 
November 2002 written statement that she is currently 
receiving Social Security benefits for her disabilities, but 
that VA concluded that she is not entitled to service-
connection compensation.  The Board notes that the veteran is 
service-connected for total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.  However, the fact that the 
veteran is receiving Social Security benefits is not evidence 
which suggests that her hypothyroidism, chronic joint pain, 
hypertension, or loss of reflexes are directly related to her 
active duty service, or are proximately due to or the result 
of a service-connected disease or injury.  

In summary, the veteran has provided no new evidence that her 
current treatment for hypothyroidism, chronic joint pain, 
hypertension, and loss of reflexes were incurred in or 
aggravated by her active duty service, or were proximately 
due to or the result of a service-connected disease or 
injury.  Evidence received subsequent to the RO's August 1995 
rating decision is cumulative or redundant and is not, either 
by itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claims of entitlement to 
service connection for hypothyroidism, chronic joint pain, 
hypertension, or loss of reflexes.  As such, the evidence 
received subsequent to the RO's August 1995 rating decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim of entitlement to service connection for these 
disabilities.  38 U.S.C.A. § 5108.  




ORDER

Since new and material evidence has not been received to 
reopen claims for service connection for hypothyroidism, 
chronic joint pain, hypertension, and loss of reflexes, the 
appeal is denied.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

